Filed 11/20/20 In re S.G. CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 In re S.G., a Person Coming                                  2d Crim. No. B302511
 Under the Juvenile Court                                   (Super. Ct. No. YJ39732)
 Law.                                                         (Los Angeles County)


 THE PEOPLE,

      Plaintiff and Respondent,

 v.

 S.G.,

      Defendant and Appellant.


            S.G. appeals from the judgment after the juvenile
court sustained a petition for felony vandalism. (Welf. & Inst.
Code,1 § 602; Pen. Code, § 594, subd. (a).) The court declared S.G.
a ward of the court and placed her on probation. S.G. contends:


       Unless otherwise noted, all subsequent statutory
         1

references are to the Welfare and Institutions Code.
(1) we must remand for the trial court to consider deferred entry
of judgment (DEJ), and (2) the trial court abused its discretion
when it admitted a witness statement as a past recollection
recorded. We agree that the case must be remanded to consider
DEJ but reject the contention regarding past recollection
recorded.
             FACTUAL AND PROCEDURAL HISTORY
              S.G. was charged with vandalism of a vehicle causing
over $400 in damage. The court file contains a Declaration of
Eligibility/Deferred Entry of Judgment (Judicial Council form JV-
750), signed by the district attorney’s office, stating that S.G. was
eligible for DEJ. (§ 790 et seq.) The file also contains a Citation
and Written Notification for Deferred Entry of Judgment (form
JV-751), which explains DEJ but does not state a date, time, or
location for a DEJ hearing.
              S.G. denied the charges at arraignment. After the
court referred the case to the probation department to consider
informal supervision (§ 654.2), the probation department filed a
report recommending DEJ. The record does not show that the
court considered DEJ before conducting the contested
jurisdictional hearing.
              At trial, C.N. testified that he drove his Mercedes to a
house party. He knew S.G. because she previously dated his
friend. At the party, C.N. saw S.G. look at him as she whispered
into her sister’s ear. S.G.’s sister then told C.N. that something
happened to his car. He saw two key marks on the passenger
door.
              Police Officer Joseph Roberts testified that he
responded to the party. Roberts talked to a witness, J.K., and
recorded the conversation with a body camera. J.K. told Roberts
that he heard S.G. say she was going to “key” the car. He said he
followed her outside and saw her “key” the front passenger side of




                                  2
the car. Roberts observed a scratch on the front passenger door.
             J.K. testified that at the time of the party, he was
abusing Xanax, “which kind of wipes your memory.” As a result,
he had “no actual memory of the event.” He remembered being
present at the party and S.G. being taken away in a police
vehicle. He testified that he spoke to officers prior to her being
arrested and told them “what [he] heard and what [he] saw.” He
told police “everything that [he] remembered happened.” He was
aware that police were “taking down” what he was saying for a
report.
             J.K. testified that he intended to be truthful and
honest to the officers. He had “no reason to fabricate it.” He had
never had any type of problem with S.G., had no animosity
towards her, and had no reason to want her to be arrested. He
did not know the victim before this incident. When the
prosecutor asked, “Why were you being honest?”, he answered,
“Because I had no reason not to be.”
             Before testifying, J.K. watched and heard the body
camera recording of his statements. He said in the recording that
he heard S.G. say she was going to “key” the car. He said he saw
S.G. go outside and “key” a Mercedes. However, in court, he had
no independent recollection of the statements.
             On cross-examination, defense counsel asked, “Do
you know if you can trust yourself on Xanax to be truthful in
what you’re saying?” J.K. answered, “No.” Counsel asked, “So
you don’t know whether or not it was a lie when you were on
Xanax that night?” J.K. answered, “I believe I was truthful, but
under the influence of Xanax, I have no independent
recollection.”
             The court sustained the petition and proceeded to
disposition. Defense counsel requested probation without
wardship (§ 725) and noted that the probation department




                                3
originally recommended DEJ. The court stated that DEJ was no
longer available because the petition had been sustained by
adjudication.
              The dispositional hearing was continued and heard
by another judge. S.G.’s mother told the court, “We were offered
a year ago this diversion, but she was innocent.” She also stated
that a year ago, they went to “an office” and were offered “a
program,” but they did not take it because they had proof S.G. did
not commit the offense. The court said that the program was the
JOIN program through the district attorney’s office. The court
stated, “I don’t agree with the [DEJ] recommendation. This is
going to be HOP [home on probation]. It’s not going to be DEJ,
based on what I’ve seen.” The court declared S.G. a ward and
placed her on probation.
                            DISCUSSION
                      Deferred entry of judgment
              S.G. contends the matter must be remanded for the
juvenile court to consider her suitability for DEJ. We agree.
              DEJ allows a minor to be placed on 12 to 36 months’
probation “in lieu of jurisdictional and disposition hearings.”
(§ 791, subd. (a)(3).) The prosecuting attorney must review the
file, and if they determine the minor is eligible, “shall file a
declaration in writing with the court or state for the record the
grounds upon which the determination is based, and shall make
this information available to the minor and his or her attorney.”
(§ 790, subd. (b).) The court may set the hearing for DEJ at the
time of the initial appearance on the petition, and shall
personally serve the custodial parent at least 24 hours before the
hearing with a citation for the minor to appear “at the time and
place set for the hearing.” (§§ 790, subd. (b), 792.)
              The court may summarily grant DEJ, or may refer
the matter to the probation department for investigation. (§ 791,




                                4
subd. (b).) The court may grant DEJ if it determines the minor is
suitable and the minor admits the allegations in the petition and
waives time for pronouncement of judgment. (§§ 790, subd. (b),
791, subd. (a)(3).) If the minor successfully completes probation,
on motion of the prosecution and with a positive probation
department recommendation, the court shall dismiss the charges
and seal the records. (§ 793, subd. (c).)
              “[A] juvenile court is excused from its statutory duty
to determine a DEJ-eligible minor’s suitability for DEJ if the
minor—after receiving notice of his or her DEJ eligibility—
nonetheless rejects the possibility of DEJ by contesting the
charges.” (In re C.W. (2012) 208 Cal.App.4th 654, 662; In re Usef
S. (2008) 160 Cal.App.4th 276, 286.) “But where, as here, the
minor is not properly notified of DEJ procedures, the juvenile
court may not fail to consider the minor’s suitability.” (In re
Trenton D. (2015) 242 Cal.App.4th 1319, 1325.)
              The record here does not show that S.G. was properly
notified of her eligibility for DEJ. The court file contains form
JV-750, which states that S.G. was eligible for DEJ, and a
citation (JV-751) with the notifications required by section 791,
subdivision (a). But the forms did not give a date, time, or
location for the hearing. In addition, the box is not checked on
the JV-750 that a JV-751 was attached. “[T]hese omissions . . .
[are] sufficient to rebut the presumption that [S.G.] was properly
advised of her DEJ eligibility either by the prosecutor or by the
juvenile court.” (In re C.W., supra, 208 Cal.App.4th at p. 661.)
And although counsel mentioned DEJ at the disposition hearing,
nothing in the record shows that S.G. knew about DEJ before
then.
              In addition, the record does not show that the court
performed its “mandatory duty” to “examine the record, conduct a
hearing, and determine whether the minor is suitable for DEJ,




                                 5
based upon whether the minor will derive benefit from its
‘education, treatment, and rehabilitation.’” (In re D.L. (2012) 206
Cal.App.4th 1240, 1243; In re Luis B. (2006) 142 Cal.App.4th
1117, 1123.) At disposition, the court stated that it was denying
DEJ. But because the court had no jurisdiction to offer it at that
point, the denial of DEJ was not an adequate substitute for the
pretrial hearing mandated by statute. (§ 791, subd. (a)(3); In re
D.L., at p. 1244 [minor must admit allegations in lieu of
jurisdictional hearing].)
             Nor did S.G. reject DEJ. Her mother said they went
to an office a year earlier and were offered a program, but they
declined because S.G. was innocent. But declining a district
attorney’s program without more cannot be deemed a rejection of
DEJ. We cannot excuse compliance with the mandatory
procedures based on mere speculation that if S.G. had received
the required advisements, and was offered the program while
represented by counsel in court, she would have declined DEJ.
Accordingly, we remand so that S.G. may be properly advised of
DEJ eligibility and procedures.
                      Past recollection recorded
             S.G. contends the trial court abused its discretion
when it admitted J.K.’s statements to police pursuant to the
hearsay exception for past recollection recorded. (Evid. Code,
§ 1237.) We disagree.
             Evidence Code section 1237, subdivision (a), allows
the court to admit a witness statement if it “concerns a matter as
to which the witness has insufficient present recollection to
enable him to testify fully and accurately, and the statement is
contained in a writing which: [¶] (1) [w]as made at a time when
the fact recorded in the writing actually occurred or was fresh in
the witness’[s] memory; [¶] (2) [w]as made . . . (ii) by some other
person for the purpose of recording the witness’[s] statement at




                                 6
the time it was made; [¶] (3) [i]s offered after the witness testifies
that the statement he made was a true statement of such fact;
and [¶] (4) [i]s offered after the writing is authenticated as an
accurate record of the statement.”
             We review for substantial evidence a trial court’s
conclusions regarding foundational requirements for a hearsay
exception. (People v. DeHoyos (2013) 57 Cal.4th 79, 132.) We
review the trial court’s ruling admitting evidence pursuant to
Evidence Code section 1237 for abuse of discretion. (People v.
Cowan (2010) 50 Cal.4th 401, 467 (Cowan).)
             S.G. contends there is inadequate evidence that “the
witness testifie[d] that the statement he made was a true
statement of such fact.” (Evid. Code, § 1237, subd. (a)(3).) J.K.
testified that he did not know if he could trust himself to be
truthful on Xanax. But he also testified that he intended to be
truthful, he believed he was truthful, and he told the officers
what he heard and saw. Substantial evidence supports a finding
that the witness testified his statement was true. (See Cowan,
supra, 50 Cal.4th at p. 466 [statement properly admitted
although witness admitted his memory was “jumbled” and
“scrambled” because of drugs].)
             The record does not show that the only things J.K.
could remember were being at the party and seeing police take
S.G. away. He testified that he spoke to officers and told them
what he heard and saw. Like the past recollection admitted in
People v. Sanchez (2019) 7 Cal.5th 14, 41, J.K. did not remember
what he told police, but testified he talked to the police and told
them the truth. (See Cowan, supra, 50 Cal.4th at p. 464 [witness
“‘would not have remembered any’” of the facts in the interview
transcript].)
             Exclusion of the statement is not mandated by People
v. Simmons (1981) 123 Cal.App.3d 677 (Simmons). There, after




                                  7
making a transcribed statement to police, the witness suffered a
head injury causing amnesia. (Id. at p. 679.) “[H]e could not say
the contents were true, or even that he had made any statement
whatsoever to the police.” (Ibid.) He did “not recall any event
recorded in his prior statement, nor even making it or any
circumstance surrounding its preparation.” (Id. at p. 682.) The
Court of Appeal held that the statement was not admissible
pursuant to Evidence Code section 1237, based in part on the
confrontation clause. (Id. at p. 683.) In contrast here, J.K.
testified that he gave a statement to police, and he told them
“everything that [he] remembered happened.”
             Moreover, Simmons was abrogated by United States
v. Owens (1988) 484 U.S. 554, which held the right to confront
witnesses was not violated by admission of a pretrial
identification by a witness who could not remember the
identification at trial. Owens “squarely rejected” the
confrontation clause violation found in Simmons. (Cowan, supra,
50 Cal.4th at p. 468.) Accordingly, “Simmons is not of any
precedential value.” (People v. Gunder (2007) 151 Cal.App.4th
412, 419, fn. 7.)
             We conclude that the trial court did not abuse its
discretion in admitting testimony based on J.K.’s recorded
statement.
                           DISPOSITION
             We set aside the order sustaining the petition and the
dispositional order. The matter is remanded for further
proceedings pursuant to Welfare and Institutions Code section
790 et seq. S.G. shall receive the statutory notifications




                                8
regarding DEJ. If the juvenile court denies DEJ, it shall
reinstate the jurisdictional and dispositional orders.
            NOT TO BE PUBLISHED.




                                    TANGEMAN, J.
We concur:



             GILBERT, P. J.



             PERREN, J.




                                9
                       David S. Wesley, Judge

                Superior Court County of Los Angeles

                   ______________________________


            Tonja R. Torres, under appointment by the Court of
Appeal, for Defendant and Appellant.
            Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Steven D. Matthews and Gary A.
Lieberman, Deputy Attorneys General, for Plaintiff and
Respondent.